Citation Nr: 1230603	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-20 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased initial rating for a lumbosacral spine disability, rated 0 percent from November 20, 2005, to January 27, 2010, and 20 percent as of January 28, 2010. 

2.  Entitlement to an increased initial rating for a psychiatric disability, rated 10 percent.

3.  Entitlement to an initial increased rating for headaches, rated 10 percent. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to October 1993, and from June 2004 to November 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2007, by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted service connection for headaches and assigned a 10 percent rating, effective November 20, 2005, the first day following discharge from service.  That decision also granted service connection for a lumbosacral spine disability and assigned a 0 percent rating, effective November 20, 2005, and granted service connection for a psychiatric disability, and assigned a 10 percent rating, effective November 20, 2005.  A November 2007 rating decision granted service connection for posttraumatic stress disorder and continued the 10 percent rating for a psychiatric disorder.  A September 2010 rating decision increased the rating for the lumbosacral spine disability to 20 percent, effective January 28, 2010.  In June 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.

A claim of entitlement to service connection for bilateral shoulder and upper extremity disabilities, to include as secondary to the service-connected headaches, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The Veteran's psychiatric disorder is not shown to be productive of a disability picture that equated to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

2.  During the rating period under consideration, the Veteran's lumbosacral strain with lumbar degenerative disc disease was manifested by forward flexion of the thoracolumbar spine of greater than 30 degrees but not greater than 60 degrees.  

3.  Throughout the appeal period, the Veteran's service-connected ice pick or migraine headaches have not been productive of characteristic prostrating attacks occurring on an average once a month over the last several months. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for a psychiatric disorder, to include depressive disorder, anxiety disorder, and posttraumatic stress disorder, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, Diagnostic Codes 9400-9434 (2011).

2.  The criteria for a rating of 20 percent, but not higher, for lumbosacral strain with lumbar degenerative disc disease have been met as of November 20, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2011).

3.  The criteria for an initial rating in excess of 10 percent for ice pick or migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2006, January 207, August 2007, and May 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the June 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Psychiatric Disability

The Veteran's psychiatric disorder, to include depressive disorder, anxiety disorder, and posttraumatic stress disorder, is rated under Diagnostic Codes 9400-9434 under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2011).

The criteria for a 10 percent rating are occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

The criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2011).

The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266 (1996); Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores from 31 to 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and was unable to work).  GAF scores from 21 to 30 indicate that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  38 C.F.R. § 4.125 (2011); Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

A March 2007 rating decision granted service connection for a psychiatric disorder, and assigned a 10 percent rating, effective November 20, 2005, the first day following discharge from service.  Thereafter, a November 2007 rating decision granted service connection for posttraumatic stress disorder and continued the 10 percent disability rating for a psychiatric disorder.  The Veteran seeks an initial disability rating higher than 10 percent for his psychiatric disorder. 

A September 2006 County Mental Health Service intake evaluation noted complaints of decline in short term memory, increased irritability, self-isolation, vivid memories of Iraq, exaggerated startle response, and anger.  The Veteran, who was twice divorced, reported being married for two years.  He described excellent support system of many friends and church, including a male mentor.  He was described as appropriately groomed and cooperative.  His speech was normal, mood was appropriate, and affect was flat.  Thought process was coherent and thought content was normal.  He was oriented as to time, person, and place.  Recent memory was impaired.  Insight, judgment, and cognitive processes were intact.  He was noted not to be a danger to self or others.  His GAF score was 72.  The examiner noted no occupational impairment, and mild to moderate social impairment.  

On VA examination on February 2007, the Veteran complained of feeling worthless and hopeless, low energy, problems sleeping, intrusive recollections, avoidance of stimuli, low motivation, sadness, anxiety, panic symptoms, concentration problems, and anger issues.  He denied suicidal or homicidal ideation.  The Veteran was described as cooperative and casually dressed.  He was oriented to person, place, and time.  There was no evidence of hallucinations, obsessions, compulsions, psychosis, delusions, or significant cognitive impairment.  The Veteran reported mild dysphoric and anxious mood and demonstrated a wide range of affect.  There were no problems with communications.  Psychomotor behavior was normal and his thoughts were clear, logical, and sequential.  The examiner determined that the Veteran's mental health condition had no impact on the Veteran occupationally.  The examiner assigned a GAF score of approximately 60 to 67, indicative of mild symptoms.  

In an August 2007 statement, the Veteran's spouse reported that the Veteran was anxious, irritable, and tended to keep to himself.  He tossed and turned in his sleep and exhibited problems with motivation and willingness to be part of the family and household activity.  She described mood swings, forgetfulness, and hygiene problems.  

An August 2007 private psychological evaluation report noted that the Veteran sought counseling after returning from Iraq at the request of his family who was having a hard time dealing with his moodiness.  The Veteran complained of a high level of anxiety, chronic depression, persistent arousal, feelings of detachment, emotional numbing, feelings of hopelessness, sadness, feeling guilty and self disappointed, poor concentration, problems sleeping, exaggerated startle response, hypervigilence, disturbing memories of Iraq, nightmares, low motivation, low energy, and irritability.  He was having a hard time adjusting to a household with six children after discharge from service, and his father's imprisonment for molestation of his nieces.  He denied suicidal ideation.  There was no history of psychiatric treatment or hospitalizations.  The Veteran was married to his third wife at that time.  Speech was normal in rate and volume, affect was appropriate, judgment and insight were good.  He was oriented times four.  Concentration and memory were impaired.  There was no evidence of hallucinations, thought disorder, or delusions.  Occupational impairment was found to be minimal, although socially there seemed to be moderate impairment in that the Veteran presented difficulties adjusting to life at home and tended to avoid social contact.  He was diagnosed with PTSD and assigned a GAF score of 60.  

The Veteran underwent a VA PTSD examination in September 2007.  The Veteran reported problems sleeping, intrusive recollections of his war experiences, and feelings of worthlessness and hopelessness.  The Veteran related avoiding crowds and often felt overwhelmed.  The examiner described the Veteran as clean and casually dressed.  The examiner noted no signs of psychosis.  The Veteran exhibited no difficulty communicating.  The Veteran denied suicidal or homicidal ideation, intention or plan.  Psychomotor behavior was normal.  Thoughts were clear, logical, and sequential.  The Veteran lived with his wife and six children, and worked three jobs at that time.  He had been employed by the same employer for 12 years.  The Veteran denied more than mild occupational impairment, although sometimes he became irritable with coworkers over minor matters.  The Veteran described the relationship with his spouse as being up and down.  He had become withdrawn from his friends and family after his deployment to Iraq.  He was diagnosed with PTSD and assigned a GAF score of 65.  

An April 2010 VA treatment note shows complaints of anxiety.  The Veteran, who was out of prison on parole, reported working the graveyard shift and going to school.   

On VA mental disorders examination in July 2010, the Veteran complained of problems sleeping, recurrent intrusive memories, hypervigilence, exaggerated startle response, sense of foreshortened future, anxiety, and self isolation.  His symptoms were characterized as mild and chronic.  It was noted that there was some improvement with antidepressant medication.  He reported partaking in mandatory counseling sessions and following strict parole requirements.  The Veteran reported that he was separated from his wife who had moved from the state taking the children with her after the Veteran was convicted of sexually abusing a minor.  After release from incarceration he worked at a gas station.  Reportedly he was going to automotive school and spent his time with friends.  The Veteran was residing in transitional housing and planned to move with his mother.  The Veteran was described as casually dressed.  He was cooperative, speech was spontaneous and coherent, and psychomotor activity was unremarkable.  Attention was intact.  His mood was anxious.  Reportedly, his concentration and focus had improved with medication.  Orientation was intact as to time, place, and person.  There were no delusions or hallucinations.  He was able to understand outcome of his behavior.  Memory was normal.  There was no evidence of obsessive or ritualistic behavior, panic attacks, homicidal thoughts, and suicidal thoughts.  Impulse control was fair.  He presented no impairment with activities of daily living.  His GAF score was 75.  The examiner noted that the Veteran had recently experienced major life changes, to include incarceration, loss of his job, and residence, not related to PTSD, rather to pedophilia.  The examiner indicated that there appeared to be some resolution of the Veteran's PTSD symptomatology, and his symptoms were not severe enough to interfere with occupational and social functioning.  

In a report in March 2011, the Veteran's treating therapist noted that the Veteran had been prescribed antidepressants while incarcerated.  The Veteran complained of daily challenges with depression and anxiety.  He also reported hypervigilence, avoidance of crowds, problems sleeping, intrusive thoughts a couple of times a week, and memory problems.  His irritability had decreased.  His anxiety and stress level were improved due to the absence of the six children in the home.  However, he no longer had the support and stability of a marriage relationship to help him cope with adjusting to life after incarceration and school.  

At a personal hearing in January 2010, the Veteran reported that he got along well with others and had a select number of friends, although he felt anxious in crowds and disliked chaos.  He complained of problems sleeping.  Although he related some forgetfulness, his memory problems had improved with medication.  The Veteran described his mood as positive.  

Throughout the period on appeal, the medical evidence documented complaints of  memory problems, irritability, self-isolation, vivid memories of Iraq, exaggerated startle response, feeling worthless and hopeless, avoidance of crowds, low energy, problems sleeping, intrusive recollections, avoidance of stimuli, hypervigilence, nightmares, low motivation, low energy, sadness, anxiety, panic symptoms, persistent arousal, feelings of detachment, emotional numbing, guilt, self disappointment, depression, a sense of foreshortened future, concentration problems, and anger issues.  He denied suicidal or homicidal ideation.  His symptoms were characterized as chronic and mild to moderate in severity.  There was no evidence of delusions, hallucinations, psychosis, panic attacks, or significant cognitive impairment.  There was no history of psychiatric hospitalizations and the Veteran's treatment consisted of medication and outpatient treatment.  

Throughout the period on appeal, the Veteran's GAF scores ranged from 60 to 75.  GAF scores ranging between 61 and 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for a higher rating of 30 percent rating have been met.  It is the effect of the symptoms, rather that the presence of symptoms, that is the most important consideration.  The Board finds that the Veteran's symptoms have not met the criteria for a 30 percent rating of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

As for the effect of the Veteran's symptoms on work or family relations, in September 2007, the Veteran reported he had been employed by the same employer for 12 years.  The Veteran denied more than mild occupational impairment, although sometimes he became irritable with coworkers over minor matters.  On VA examination on February 2007, the examiner determined that the Veteran's mental health condition had no impact on the Veteran occupationally.  Similarly, a clinician in August 2007 found that the Veteran's PTSD had occupational minimal impact.  Socially, the Veteran related feeling anxious around crowds of people and avoiding crowded places.  The evidence shows that the Veteran was divorced twice prior to his service in Iraq.  Upon returning from Iraq, the Veteran described difficulty adjusting to life at home after service, mostly due to stress from living in a household with six children, and his father's incarceration, and he sought counseling at the request of his family who was having a hard time dealing with his moodiness.  While at the time the Veteran described excellent support system of many friends and church, he also reported that he had become withdrawn from his friends and family after his deployment to Iraq.  Thereafter, the Veteran was separated from his spouse and lost contact with his children after he was incarcerated for sexual abuse of a minor.  After the Veteran was released from incarceration, he reported working the graveyard shift at a gas station and attended automotive school.  Reportedly, he spent most of his time with friends and he testified that he got along well with others.  A private clinician indicated that the Veteran's irritability had decreased and his stress level had improved due to the absence of the six children in the home.  In July 2010, the Veteran was residing in transitional housing and planned to move in with his mother.  The VA examiner in July 2010 noted that the Veteran had recently experienced major life changes, to include incarceration, loss of his job, and residence, not related to PTSD, but rather to pedophilia.  The examiner indicated that there appeared to be some resolution of the Veteran's PTSD symptomatology, and his symptoms were not severe enough to interfere with occupational and social functioning.  

As for the effect of the Veteran's symptoms on judgment, thinking, or mood, the Veteran's affect was flat and his mood ranged from appropriate to anxious.  The Veteran reported memory problems and his recent memory and concentration were found to be impaired on examination in February 2007, and September 2007.  However, on examination in July 2010, it was noted that the Veteran's memory was normal and his attention was intact.  The examiner indicated that the Veteran's concentration and focus had improved with medication, and at the January 2010 hearing, the Veteran also indicated that his memory problems had improved with medication.  The Veteran described his mood as positive.  The Veteran was consistently described as appropriately groomed.  Impulse control was fair.  His speech was normal in rate and volume.  There were no problems with communications.  Psychomotor behavior was normal.  Thought process was coherent and sequential, and thought content was normal.  He was oriented to time, person and place.  Insight, judgment, and cognitive processes were intact.  The Veteran was able to understand outcome of his behavior.

Based on the evidence of record, the Board finds that the symptoms manifested did not result in occupational and social impairment that was equivalent to the symptoms listed in the criteria for a 30 percent rating: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), or chronic sleep impairment.  Nor did the Veteran's actual symptoms approximate such manifestations.  

The Board finds that the Veteran's symptomatology more nearly approximated the criteria for a 10 percent rating of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  The evidence shows that the Veteran has had good control with medication that has improved his symptoms.

As the preponderance of the evidence is against the Veteran's claim for a rating higher than 10 percent for a psychiatric disorder, to include depressive disorder, anxiety disorder, and PTSD, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the entire period since the Veteran filed his claim to determine if staged ratings are warranted.  The Board finds that the evidence does not support assignment of higher ratings during any portion of this appeal.

Lumbar Spine

A March 2007 rating decision granted service connection for lumbosacral strain and assigned a 0 percent rating, effective November 20, 2005, the first day following discharge from service.  In a rating decision in September 2010, the RO increased the Veteran's disability rating for lumbosacral strain with lumbar degenerative disc disease to 20 percent, effective January 28, 2010.  The Veteran contends that he is entitled to higher disability ratings for his lumbar spine disability.  Specifically, he argues that he is entitled to a compensable rating prior to January 28, 2010, because his symptoms were essentially just as severe before and after January 28, 2010.  The Veteran also asserts that his back disability is more disabling than currently rated.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59 (2011).

Degenerative arthritis is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2011).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2011).

With any form of arthritis, painful motion is an important factor of disability.  The facial expression, such as wincing on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

A private treatment note in July 2006 shows complaints of sharp severe pain on both sides of the lower back.  Range of motion of the lumbar spine revealed forward flexion of 48/60 degrees, extension of 30/25 degrees, left lateral flexion of 20/25 degrees, and right lateral flexion of 20/25 degrees.  There was tenderness in the lumbar spine.  

On VA examination in February 2007, the Veteran complained of tightness in the back and of pain when standing for more than 10 minutes or sitting more than 1.5 hours.  He denied radicular symptoms or problems with flare-ups.  The Veteran was able to walk without difficulty.  He denied episodes of incapacitation.  There was no evidence of tenderness to palpation.  Range of motion testing provided the following results:  90 degrees flexion, 30 degrees extension, lateral bending and rotation each way.  The Veteran's overall range of motion was 240 degrees.  Repetitive movement did not cause a loss of range of motion.  

A January 2010 VA treatment note contained findings of lumbar strain with bilateral lumbar spasm and some decreased range of movement.  The Veteran reported pain rated at 7/10, and aching of the lower back, on and off during the day and aggravated by sitting and standing.  In March 2010, the Veteran complained of low back pain.  Flexion was to 35 degrees with hamstring stretch, extension was to 10 degrees with pinch in the lumbar spine, right lateral bending was to 20 degrees with stretch, and left lateral bending was to 20 degrees with stretch.  Subsequent VA treatment notes also show complaints of lumbar pain with limited lumbar range of flexion to 45 degrees, extension to 20 degrees, and 20 degrees of lateral bending in both directions.

On VA examination in July 2010, the Veteran reported daily moderate low back pain, with flare-ups lasting 20 minutes to 1 hour.  Reportedly, he could not do anything during flare-ups in pain.  His pain was aggravated by standing or sitting in the same position for too long.  He also complained of weakness, stiffness, and spasms.  Treatment consisted of medication, physical therapy, and use of a TENS unit.  The Veteran denied a history of urinary incontinence or urgency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, unsteadiness, or incapacitating episodes.  The Veteran was able to walk more than one quarter mile but less than 1 mile.  Flexion of the lumbar spine was to 80 degrees, extension was to 30 degrees, left lateral flexion was to 35 degrees, left lateral rotation was to 20 degrees, right lateral flexion was to 35 degrees, and right lateral rotation was to 20 degrees.  There was objective evidence of pain on active range of motion and repetitive motion.  There were also additional limitations after three repetitions of range of motion due to pain, which would limit flexion to 60 degrees, extension to 30 degrees, left lateral flexion to 35 degrees, left lateral rotation to 20 degrees, right lateral flexion to 35 degrees, and right lateral rotation to 20 degrees imaging study results.  X-rays of the lumbar spine revealed minimal degenerative disc disease at L4-l5.  The examiner diagnosed minimal degenerative disc disease L4-5, and opined that the Veteran's low back condition showed mild worsening progression to mild degenerative disc disease.  The Veteran was noted to have no associated neurological manifestations.

At a personal hearing in January 2010, the Veteran testified that the severity of his lumbar spine symptomatology before and after January 2010 had been more or less the same.

The Veteran's lumbar spine disability, to include lumbosacral strain with degenerative disc disease, has been under Diagnostic Codes 5243-5237.  Diagnostic code 5243 pertains to intervertebral disc syndrome and Diagnostic Codes 5237 pertains to lumbosacral strain, both are rated using the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5243, 5237, General Rating Formula for Diseases and Injuries of the Spine (2011).  

It has not been contended or shown in this case that the Veteran has residuals of a fracture of the vertebra (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), spinal stenosis (Diagnostic Code 5238), spondylolisthesis or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), or spinal fusion (Diagnostic Code 5241).  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted where there is forward flexion of the thoracolumbar spine of 30 degrees or less.  Higher ratings require ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2011).  

Prior to January 28, 2010, the evidence shows that on VA examination in February 2007, the lumbar spine showed 90 degrees of flexion, 30 degrees of extension, and his overall range of motion was 240 degrees.  Repetitive movement did not cause a loss of range of motion.  However, a July 2006 private treatment note recorded different range of motion findings, to include forward flexion of 48/60 degrees, extension of 30/25 degrees, left lateral flexion of 20/25 degrees, and right lateral flexion of 20/25 degrees.  The clinician also noted tenderness in the lumbar spine.  Additionally, the Board notes that in statements and at hearing, the Veteran credibly reported that his low back symptoms were relatively the same before and after January 28, 2010.  Consistent with his contentions, private and VA treatment records, and VA examination reports, show similar complaints pertaining to the low back before and after January 2010.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board concludes that prior to January 28, 2010, the Veteran's limitation of motion of the lumbar spine, specifically flexion of the lumbar spine, falls within the range of 30 to 60 degrees, with consideration of additional limitation due to pain, fatigue, weakness, and lack of endurance.  Thus, under the General Rating Formula for Diseases and Injuries of the Spine the Board finds that the Veteran's lumbar spine disability had limitation of motion for which a 20 percent rating was warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011). 

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion and has done so in making this finding.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The evidence fails to show that the Veteran's lumbar spine disability meets the criteria for a higher rating at any time during the rating period under consideration.  The ranges of motion of the Veteran's lumbar spine, as shown on VA examination in November 2010, fall at most within the requirements for a 20 percent rating: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  Limitation of flexion of the lumbar spine to 30 degrees or less is not shown.  The evidence does not show ankylosis or limitation of flexion to less than 30 degrees at any time under consideration.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  Thus, the General Rating Formula for Diseases and Injuries of the Spine cannot serve as a basis for an increased rating. 

In addition, the evidence does not show any incapacitating episodes.  Therefore, the evidence does not show entitlement to any higher rating based on incapacitating episodes.  As the Veteran is not entitled to an increased rating based upon incapacitating episodes, it is necessary to determine whether the Veteran is entitled to a higher rating based upon his combined orthopedic and neurological manifestations. 

As for the orthopedic manifestations, as noted above, considering limitation of motion due to pain, the Veteran's ranges of motion warrant a rating of no more than 20 percent under the general rating formula.  The requirements for a higher rating limitation of flexion of the lumbar spine to 30 degrees or less, are not shown at any time during the period on appeal. 

As for neurological manifestations, the medical evidence of record includes essentially normal neurological findings in the lower extremities, and does not show that the Veteran has any separately compensable neurological abnormalities due to his degenerative disc disease of the lumbar spine.  A January 2010 VA treatment note shows findings of bilateral lumbar spasm.  On VA examination in July 2010, the Veteran complained of weakness, stiffness, and spasms.  The Veteran denied a history of urinary incontinence or urgency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  X-rays of the lumbar spine revealed minimal degenerative disc disease at L4-l5.  The examiner concluded that the Veteran did not exhibit any neurological manifestations associated with the lumbar spine disability.

The Board notes that a rating based on X-ray evidence of arthritis is not warranted because that rating cannot be combined with a rating based on limitation of motion, which has been assigned from the effective date of service connection.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

The Board has determined that throughout the period on appeal, the Veteran is entitled to no more than the currently assigned 20 percent disability rating under any of the spinal rating criteria applicable.  Consideration has been given to the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  Although the Veteran has complained of flare-ups, they occurred only after certain activities, and are not shown to have limited flexion to 30 degrees or less.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  As to whether the Veteran is entitled to a separate rating for his neurological manifestations, there are no objective neurological manifestations demonstrated or diagnosed by any physician at any time during the period under consideration.  Accordingly, the Board finds that the Veteran is not entitled to additional separate ratings for neurological manifestations. 

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the Veteran's complaints of pain, and all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to a rating greater than 20 percent.  However, the weight of the credible evidence demonstrates that Veteran's low back disability has not warranted a higher rating. 

The Board has considered the statements and testimony of the Veteran regarding the severity of the Veteran's lumbar spine disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify). 

In this case, the Veteran is competent to report symptoms because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes. 

Competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the examinations.  The medical findings as provided in the examination reports directly address the criteria under which disability due to the lumbar spine is rated.  However, even considering the Veteran's credible testimony regarding the impact of his lumbar spine condition on his ability to function and symptomatology, the findings of the examinations do not support the assignment of higher ratings or additional separate ratings.  

Therefore, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints regarding the severity of symptomatology because they provide objective medical evidence of the manifestations of the service-connected disability.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).

The Board also recognizes the Veteran's complaints of low back pain.  However, pain alone is not a factor that would impact a disability rating under the relevant Diagnostic Codes.  Instead, the Board may only consider the effect pain has on the relevant factors in the Diagnostic Code which, in this case, focus primarily on mobility and function.  The evidence does not show that any additional factors such as pain limit the Veteran's function to the extent that any higher rating is warranted.  In any event, with the exception of incapacitating episodes, Diagnostic Code 5243 is rated identically with or without symptoms such as pain (whether or not it radiates), stiffness, or aching.  38 C.F.R. § 4.71a (2011).

Accordingly, the Board resolves reasonable doubt in favor of the Veteran and finds that the criteria for a 20 percent rating, but not higher, are met for lumbosacral strain with lumbar degenerative disc disease as of the date of service connection November 20, 2005.  However, the preponderance of the evidence is against the assignment of any higher or separate rating during the period under appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headaches

The Veteran contends that his service-connected ice pick or migraine headaches warrant an initial rating in excess of 10 percent. 

The Veteran's service-connected headaches have been assigned an initial 10 percent rating for the entirety of the appeal period, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  The provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100, provide for a 50 percent rating for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over last several months.  A 10 percent rating is assigned for migraine with characteristic prostrating attacks averaging one in two months over last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).

To be entitled to a higher initial rating to 30 percent, the evidence must show that the Veteran has characteristic prostrating attacks from his headaches, occurring on an average once a month over the last several months.  Having evaluated both the lay and clinical evidence presented for the record, the Board cannot conclude that the criteria for the assignment of a 30 percent rating have been met for any portion of the appeal period.  Essentially, the most probative evidence in this case simply does not show that the Veteran has had prostrating headaches with the specified frequency. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

On VA examination in February 2007, the Veteran complained of sharp headaches lasting up to two hours at a time and occurring two to three times a week.  The Veteran reported some photophobia and phonophobia and a stabbing ice pick sensation.  Although the Veteran reported that he would lie down if he got a headache while he was at home, the examiner noted that the Veteran's headaches were not completely prostrating.  The headaches were relived with over-the-counter medication.  The Veteran denied missing work due to the headaches.  

On VA neurological examination in July 2010, the Veteran complained of headaches two to three times a week and lasting up to three hours if untreated, or one hour with treatment.  Rarely were the headaches prostrating.  He reported headaches accompanied by dizziness, photophobia, phonophobia, and irritability.  He denied vomiting.  Treatment consisted of medication.  The examiner noted that the headaches were not prostrating and ordinary activity was possible.  On examination, the nerves were found to be intact, and there was no evidence of chorea, or a carotid bruit.  Occupationally, the headaches were productive of increased tardiness, decreased concentration, poor social interactions, and decreased stamina.  

At a personal hearing in January 2010, the Veteran testified that he had headaches at least once a week.  With rest and medication, the headaches lasted about one hour, otherwise they lasted about three hours.  The headaches were accompanied by light sensitivity and glare.  

In summary, the Board finds that the clinical evidence in this case is negative for documentation of episodes of prostrating headaches.  VA examinations of 2007 and 2010 made specific findings to the effect that the Veteran's headaches were not prostrating in nature, and the file contains no clinical opinion or evidence to the contrary.  VA and private treatment records are similarly negative for any mention of or treatment for a prostrating headache.  

To the extent that the Veteran has reported that he would lie down if he got a headache while he was at home, prostratation does not contemplate merely requiring resting.  In July 2010, the examiner noted that the headaches were not prostrating and ordinary activity was possible.  It was further noted that occupationally, the headaches were productive of increased tardiness, decreased concentration, poor social interactions and decreased stamina.  Thus the Veteran was able to work following the onset of a headache, on most occasions, with the aid of medication.  Significantly, the Veteran testified that with rest and medication, the headaches lasted about one hour, otherwise they would last about three hours.  There Board finds that the preponderance of the evidence of record is against a finding of prostrating attacks.  The Board also notes that there have been no visits to the hospital or the emergency room.

To the extent that the Veteran has contended that his headaches are prostrating in nature, it is well-established that laypersons without medical training, such as the Veteran, are not competent to comment on medical maters such as diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  The clinical determination made by qualified medical professionals on two occasions, in 2007 and 2010, to the effect that the headaches themselves were not prostrating in nature are considered more probative evidence than the Veteran's lay statements. 

The Board finds that the evidence of record does not support a rating in excess of 10 percent for headaches under Diagnostic Code 8100.  While characteristic prostrating attacks were not shown, the Board recognizes that the Veteran reported headaches several times per week, which were accompanied by dizziness, photophobia, phonophobia, and irritability.  However, the evidence does not demonstrate characteristic prostrating attacks occurring on an average once a month over last several months to warrant a rating in excess of 10 percent.  

In summary, the Board finds that the evidence of record does not show that the Veteran has had characteristic prostrating attacks from his headaches, occurring on an average once a month over the last several months, or that there is any other basis upon which an increased evaluation may be assigned in this case.  The Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating, and the claim must be denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Extraschedular Ratings

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2011).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected psychiatric disorder, lumbar spine disability, and headaches, reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  The medical evidence does not show that the Veteran's service connected disabilities cause unusual factors such as frequent hospitalizations or marked interference with employment beyond that contemplated by the rating schedule.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, the Board finds that referral for extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1) (2011).



ORDER

An initial rating of 20 percent for a lumbosacral spine disability, as of November 20, 2005, is granted.  

An initial rating higher than 20 percent for a lumbosacral spine disability is denied.  

An initial rating higher than 10 percent for a psychiatric disability is denied.

An initial rating higher than 10 percent for headaches is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


